Citation Nr: 0900192	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a an evaluation in excess of 60 percent for 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy and pelvic lymphadenectomy, to 
include whether the reduction from 100 percent to 60 percent 
effective from November 1, 2005, was proper. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2004 rating decision, the RO granted service 
connection for adenocarcinoma of prostate, status post 
radical retropubic prostatectomy and pelvic lymphadenectomy 
associated with herbicide exposure and granted a 100 percent 
evaluation, effective March 25, 2004.

An October 2004 rating decision proposed to reduce the 
evaluation from 100 percent to 20 percent, based upon the 
findings of an October 2004 VA examination.    An August 2004 
rating decision decreased the evaluation of adenicarcinoma of 
the prostate from, status post radical retropubic 
prostatectomy and pelvic lymphadenectomy to 60 percent, 
effective November 1, 2005.  

The veteran's disability has been evaluated according to 
criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 
7528.  A 100 percent rating is assigned for malignant 
neoplasms of the genitourinary system.  A Note following 
Diagnostic Code 7528 provides that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals, as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b.  A maximum 
rating of 60 percent is assigned for a voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
materials that must be changed more than 4 times per day.  
The rating criteria provide for ratings from zero to 
100 percent for renal dysfunction.  38 C.F.R. § 4.115a.  

The Board notes that the current evaluation is the maximum 
available for voiding dysfunction.  However, the VA 
examinations of record have not indicated whether there is 
renal dysfunction associated with the veteran's disability, 
and if so, the severity of such disability.  The Court has 
held that VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
genitourinary examination for the purpose 
of determining the current status of his 
service-connected adenocarcinoma of the 
prostate, status post radical retropubic 
prostatectomy and pelvic lymphadenectomy.  
The claims folder should be made available 
to the examiner for review prior to the 
examination, and the examination report 
should indicate that the claims file was 
reviewed.  Following a thorough 
examination, the examiner should identify 
all abnormal findings attributable to 
carcinoma of the prostate or treatment 
(including surgery) for same, including 
any voiding dysfunction, urinary 
frequency, obstructed voiding, renal 
dysfunction, or other complications. 

2.  Following the requested development, 
the veteran's claim should be 
readjudicated based upon all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
should have an applicable opportunity to 
respond.  The case should then be returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




